DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Cernetic on 12/3/2021.
The application has been amended as follows: 

In claim 6, lines 4-5 please delete “a corresponding lateral area of the at least one the plurality of microlenses” and replace it with “a corresponding lateral area of the at least one of the plurality of microlenses”.

Allowable Subject Matter
Claims 1-3, 5-8 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Re claims 1-3, 5-8 and 11-12, the prior art fails to teach or suggest, an image sensor, comprising: a plurality of photodiodes arranged as a photodiode array, each of the plurality of photodiodes disposed within respective portions of a semiconductor material, and wherein each of the respective portions have a first lateral area; a plurality of color filters arranged as a color filter array optically aligned with the photodiode array, each of the plurality of color filters having a second lateral area greater than the first lateral area; wherein the color filter array includes a plurality of tiled minimal repeating units corresponding to groups of four abutting color filters included in the plurality of color filters, wherein the groups of four abutting color filters include a first color filter with a first spectral photoresponse, a second color filter with a second spectral photoresponse, and a third color filter with a third spectral photoresponse; and a plurality of microlenses arranged as a microlens array optically aligned with the color 

Re claims 13-19, the prior art fails to teach or suggest, an imaging system, comprising: an image sensor including a plurality of subpixels arranged in an image pixel array, wherein each of the plurality of subpixels include a 2-by-02 array of photodiodes disposed in respective portions of a semiconductor material, a color filter optically aligned with the 2-by-2 array of photodiodes, and a microlens optically centered over the 2-by-2 array of photodiodes and the color filter, and wherein the color filter in each of the plurality of pixels collectively form a color filter array with a minimal repeat unit spanning across a 2-by-2 array of subpixels included in the plurality of subpixels; and a controller coupled to the image sensor and logic that when executed by the controller causes the imaging system to perform operations including: reading out electrical signals in response to incident light with different integration times for different photodiodes within the 2-by-2 array of photodiodes for each subpixel included .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/KELLY L JERABEK/Primary Examiner, Art Unit 2699